Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment to the specification presented above resolves the objection to the specification.

Applicant’s arguments with respect to claims 1 – 15 have been considered but are moot in view of new rejections listed below.
Wu teaches a circuit for charging and discharging TSVs while floating other TSVs.

	In response to the Applicant’s argument pertaining to “Thus, Kim fails to teach or suggest a first voltage driving circuit suitable for charging or discharging first through-electrodes based on a first driving control signal, while floating second through-electrodes; and a second voltage driving circuit suitable for charging or discharging the second through-electrodes based on a second driving control signal, while floating the first through-electrodes, as recited in claim 1. However, Shin does not disclose that the voltage driving unit 200 charges or discharges some TSV s while floating the other TSVs. Furthermore, Choi, although not applied in rejecting the above quoted features of claim 1, fails to make up for the deficiencies of Kim and Shin, as Choi is silent as to the claimed configurations of charging or discharging some TSVs while floating the other TSVs. Thus, for at least the foregoing reasons, the proposed combination of Kim, Shin, and Choi fails to teach or suggest all of the features of independent claim 1. The Office Action has thus failed to establish that independent claim 1 and its dependent claims are prima facie obvious.” The Examiner respectfully disagrees.
	Kim et al teaches first TSVs (Fig 2, Col. 3, Ln. 58-60) and second  TSVs (Fig 2, Col. 3, Ln. 60-61) , and a failure detection circuit. Wu teaches a circuit for charging and discharging TSVs (Fig. 10, Para. [0047]) while floating other TSVs (Fig. 14, Para. [0052]). It would be obvious for Kim et al in view of Wu and further in view of Choi et al to teach the limitations of amended claims 1 and 13. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US10074579B1) (herein after Kim et al), in view of WU et al (US20110080185A1) (herein after Wu) and further in view of Choi et al (US2012/0104388A1) (herein after Choi et al). 

	In Re Claim 1, Kim et al teaches, a stacked semiconductor device, comprising: a plurality of semiconductor chips that are stacked in a vertical direction (Fig 1, Col. 3, Ln. 19-20: The stacked memory device 110 may include a base die 114 and a plurality of core dies 112. The core dies 112 may 20 be stacked over the base die 114; “memory device 110 is considered the  stacked semiconductor device”), wherein each of the semiconductor chips includes: a plurality of first through-electrodes (Fig 2, Col. 3, Ln. 58-60: For example, the plurality of through-electrodes may be grouped into first-channel through-electrodes TVS01 to TSV41; “TVS01 to TSV41 are considered the first through-electrodes”); a plurality of second through-electrodes (Fig 2, Col. 3, Ln. 60-61: second-channel through-electrodes TSV02 to TSV42; “TVS02 to TSV42 are considered the second through-electrodes”); and a failure detection circuit (Fig 3, Col. 6, Ln. 9: The defect detection unit 240_1 to 240_4; “defect detection unit 240_1 to 240_4 are considered the failure detection circuit”) suitable for generating a failure signal (Fig 3, Col. 6, Ln. 13-16: and combine the stored first and second values to generate a fail determination signal FAIL<X> indicating whether the through-electrodes TSV0X to TSV4X have a defect; “fail determination signal is considered the failure signal”) based on a plurality of first detection signals received through the first through-electrodes (Fig. 3, Col. 6, Ln. 19-20 signal transmitted in the downward direction through one terminal NO0. “NO0 is considered the first detection signals”; Fig 3, Col. 4, Ln. 65-67: The defect detection units 240_1 to 240_ 4 may detect whether the through-electrodes TSV0X to TSV4X have defects, based on the down scan and the up scan; “TVS01 to TSV41 are considered the first through-electrodes”) and a plurality of second detection signals received through the second through-electrodes. (Fig. 3, Col. 6; Ln. 19-20 signal transmitted in the downward direction through one terminal NO0. “NO0 is considered the second detection signals”; (Fig 3, Col. 4, Ln. 65-67: The defect detection units 240_1 to 240_ 4 may detect whether the through-electrodes TSV0X to TSV4X have defects, based on the down scan and the up scan; “TVS02 to TSV42 are considered the second through-electrodes”)
	Kim et al fails to teach, positioned adjacent to the first through-electrodes; a first voltage driving circuit suitable for charging or discharging the first through-electrodes based on a first driving control signal, while floating the second through-electrodes; a second voltage driving circuit suitable for charging or discharging the second through-electrodes based on a second driving control signal, while floating the first through-electrodes.
	In analogous art, Wu teaches, a first voltage driving circuit suitable for charging or discharging the first through-electrodes based on a first driving control signal (Fig. 10, Para. [0047] as shown in FIG. 10, the TSV test circuit 1200 comprises a sense device 1210, a discharge circuit 1220 and a charge circuit 1230. ; The charge circuit 1230 is configured to charge the TSV 110, and is controlled by the test commands. In some embodiments of the present invention, the charge circuit 1230 may be used to charge a plurality of TSVs 110; “test circuit 1200 is considered the first voltage driving circuit, TSV 110 is considered the first through-electrodes, the test commands are considered the first driving control signal”), while floating the second through-electrodes (Fig. 14, Para. [0052] Similarly, one end of each TSV 1404 is connected to the negative input terminal of the sensing device 1410 through a switch device 1408, and the other end of each TSV 1404 is floated; “TSV 1404 is considered the floating second through-electrodes”); a second voltage driving circuit suitable for charging or discharging the second through-electrodes based on a second driving control signal (Fig. 10, Para. [0047] as shown in FIG. 10, the TSV test circuit 1200 comprises a sense device 1210, a discharge circuit 1220 and a charge circuit 1230; the discharge circuit 1220 is configured to discharge the TSV 110, and is controlled by the test commands. In some embodiments of the present invention, the discharge circuit 1220 may be used to discharge a plurality of TSVs 110; “test circuit 1200 is considered the second voltage driving circuit, TSV 110 is considered the second through-electrodes, the test commands are considered the second driving control signal”), while floating the first through-electrodes. (Fig. 14, Para. [0052] as shown in FIG. 14, one end of each TSV 1402 is connected to the positive input terminal of a sensing device 1410, which is a sense amplifier, through a switch device 1406, and the other end of each TSV 1402 is floated.; “TSV 1402 is considered the floating first through-electrodes”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al to include the teaching of a first voltage driving circuit suitable for charging or discharging first through-electrodes based on a first driving control signal, while floating second through-electrodes; a second voltage driving circuit suitable for charging or discharging the second through-electrodes based on a second driving control signal, while floating the first through-electrodes, taught by ---Wu for the benefit of testing TSVs of various kinds individually or bonded in an IC while increasing yield and lowering cost. [Wu: Para. [0057] the method for testing a TSV of the present invention exploits the property of TSVs such that the test process can be performed on individual TSVs. Accordingly, the method for testing a TSV of the present invention can be performed on various kinds of TSVs; Therefore, the method for testing a TSV of the present invention can be performed before the bonding process, and thus can increase yield significantly and reduce the implementation cost.]
	Kim et al in view of Wu fail to teach, positioned adjacent to the first through-electrodes.
	In analogous art, Choi et al teaches, positioned adjacent to the first through electrodes (Figs. 2, 9, Para. [0091] The transmitter TX is configured to transmit an input signal, for example, data through any one of two adjacent TSVs in response to the repair signal SEL<0:N-1>.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu to include TSVs positioned adjacent to each other taught by Choi et al for the benefit of testing defective TSVs in a semiconductor device. [Choi et al: [0013] In one embodiment of the present invention, there is provided a three-dimensional (3D) stacked semiconductor integrated circuit including a plurality of chips coupled through a plurality of TSVs. A first chip among the plurality of chips is configured to detect and repair a defective TSV among the plurality of TSVs, and transmit repair information to remaining chips other than the first chip, and the remaining chips other than the first chip are configured to repair the defective TSV in response to the repair information.]

	In Re Claim 13, Kim et al teaches, a stacked semiconductor device, comprising: a plurality of semiconductor chips that are stacked in a vertical direction (Fig 1, Col. 3, Ln. 19-20: The stacked memory device 110 may include a base die 114 and a plurality of core dies 112. The core dies 112 may 20 be stacked over the base die 114; “memory device 110 is considered the  stacked semiconductor device”), wherein each of the semiconductor chips includes: a plurality of first through-electrodes (Fig 2, Col. 3, Ln. 58-60: For example, the plurality of through-electrodes may be grouped into first-channel through-electrodes TVS01 to TSV41; “TVS01 to TSV41 are considered the first through-electrodes”); a plurality of second through-electrodes (Fig 2, Col. 3, Ln. 60-61: second-channel through-electrodes TSV02 to TSV42; “TVS02 to TSV42 are considered the second through-electrodes”); and a failure detection circuit (Fig 3, Col. 6, Ln. 9: The defect detection unit 240_1 to 240_4; “defect detection unit 240_1 to 240_4 are considered the failure detection circuit”) suitable for generating a failure signal (Fig 3, Col. 6, Ln. 13-16: and combine the stored first and second values to generate a fail determination signal FAIL<X> indicating whether the through-electrodes TSV0X to TSV4X have a defect; “fail determination signal is considered the failure signal”) indicating a shortage between the first through-electrodes and the second through-electrodes (Fig. 2, Col. 4, Ln. 17-20 However, since all of the through-electrodes need to guarantee physical connections even though the through-electrodes are not actually used, all of the through-electrodes need to pass a test, for example, an open/short (OS) test; “the open/short (OS) test is considered the failure signal”) based on first detection signals received through the first through-electrodes  (Fig. 3, Col. 6, Ln. 19-20 signal transmitted in the downward direction through one terminal NO0; NO0 is considered the first detection signals; Fig 3, Col. 4, Ln. 65-67: The defect detection units 240_1 to 240_ 4 may detect whether the through-electrodes TSV0X to TSV4X have defects, based on the down scan and the up scan. “TVS01 to TSV41 are considered the first through-electrodes”) and second detection signals received through the second through-electrodes. (Fig. 3, Col. 6. Ln. 19-20 signal transmitted in the downward direction through one terminal NO0. “NO0 is considered the second detection signals”; (Fig 3, Col. 4, Ln. 65-67: The defect detection units 240_1 to 240_ 4 may detect whether the through-electrodes TSV0X to TSV4X have defects, based on the down scan and the up scan; “TVS02 to TSV42 are considered the second through-electrodes”.)
	Kim et al fails to teach, positioned adjacent to the first through-electrodes; a voltage driving circuit suitable for charging or discharging the first through-electrodes while floating the second through-electrodes, and charging or discharging the second through-electrodes while floating to the first through-electrodes.
	In analogous art, Wu teaches, a voltage driving circuit suitable for charging or discharging the first through-electrodes (Fig. 10, Para. [0047] as shown in FIG. 10, the TSV test circuit 1200 comprises a sense device 1210, a discharge circuit 1220 and a charge circuit 1230; the charge circuit 1230 is configured to charge the TSV 110, and is controlled by the test commands. In some embodiments of the present invention, the charge circuit 1230 may be used to charge a plurality of TSVs 110; “test circuit 1200 is considered the voltage driving circuit, TSV 110 is considered the first through-electrodes”) while floating the second through-electrodes (Fig. 14, Para. [0052] Similarly, one end of each TSV 1404 is connected to the negative input terminal of the sensing device 1410 through a switch device 1408, and the other end of each TSV 1404 is floated; “TSV 1404 is considered the floating second through-electrodes”), and charging or discharging the second through-electrodes (Fig. 10, Para. [0047] as shown in FIG. 10, the TSV test circuit 1200 comprises a sense device 1210, a discharge circuit 1220 and a charge circuit 1230; the discharge circuit 1220 is configured to discharge the TSV 110, and is controlled by the test commands. In some embodiments of the present invention, the discharge circuit 1220 may be used to discharge a plurality of TSVs 110; “test circuit 1200 is considered the second voltage driving circuit, TSV 110 is considered the second through-electrodes”) while floating to the first through-electrodes. (Fig. 14, Para. [0052] as shown in FIG. 14, one end of each TSV 1402 is connected to the positive input terminal of a sensing device 1410, which is a sense amplifier, through a switch device 1406, and the other end of each TSV 1402 is floated.; “TSV 1402 is considered the floating first through-electrodes”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al to include the teaching of a voltage driving circuit suitable for charging or discharging first through-electrodes, while floating second through-electrodes; charging or discharging the second through-electrodes, while floating the first through-electrodes, taught by ---Wu for the benefit of testing TSVs of various kinds individually or bonded in an IC while increasing yield and lowering cost. [Wu: Para. [0057] the method for testing a TSV of the present invention exploits the property of TSVs such that the test process can be performed on individual TSVs. Accordingly, the method for testing a TSV of the present invention can be performed on various kinds of TSVs; Therefore, the method for testing a TSV of the present invention can be performed before the bonding process, and thus can increase yield significantly and reduce the implementation cost.]
	Kim et al in view of Wu fail to teach, positioned adjacent to the first through-electrodes.
	In analogous art, Choi et al teaches, positioned adjacent to the first through electrodes (Figs. 2, 9, Para. [0091] The transmitter TX is configured to transmit an input signal, for example, data through any one of two adjacent TSVs in response to the repair signal SEL<0:N-1>.)
Kim et al in view of Wu to include TSVs positioned adjacent to each other taught by Choi et al for the benefit of testing defective TSVs in a semiconductor device. [Choi et al: [0013] In one embodiment of the present invention, there is provided a three-dimensional (3D) stacked semiconductor integrated circuit including a plurality of chips coupled through a plurality of TSVs. A first chip among the plurality of chips is configured to detect and repair a defective TSV among the plurality of TSVs, and transmit repair information to remaining chips other than the first chip, and the remaining chips other than the first chip are configured to repair the defective TSV in response to the repair information.]

	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Kim et al in view of Wu, and further in view of Choi et al as applied to claims 1 and 13 above, and further in view of Gong et al (US10262911B1) (herein after Gong et al).

In re claim 2, Kim et al in view of Wu, and further in view of Choi et al teach the limitations of claim 1, which this claim depends on.
Kim et al in view of Wu, and further in view of Choi et al fail to teach, wherein the first through-electrodes include through-electrodes positioned at odd-numbered rows and odd-numbered columns, and through-electrodes positioned at even-numbered rows and even-numbered columns, and wherein the second through-electrodes include through-electrodes positioned in the odd-numbered rows and the even-numbered columns, and through-electrodes positioned in the even-numbered rows and the odd-numbered columns.
In analogous art, Gong et al teaches, wherein the first through-electrodes include through-electrodes positioned at odd-numbered rows and odd-numbered columns (Figs. 6, Col. 6, Ln. 48-50 According to the arrangement of FIG. 6, alternating contact elements; (shown in shadow)), and through-electrodes positioned at even-numbered rows and even-numbered columns (Figs. 6, Col. 6, Ln. 48-50 According to the arrangement of FIG. 6, alternating contact elements; (shown in shadow)), and wherein the second through-electrodes include through-Figs. 6, Col. 6, Ln. 48-51 According to the arrangement of FIG. 6; alternating contact elements;(shown in white)), and through-electrodes positioned in the even-numbered rows and the odd-numbered columns (Figs. 6, Col. 6, Ln. 48-51 According to the arrangement of FIG. 6; alternating contact elements;(shown in white)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu, and further in view of Choi et al to include through-electrodes positioned at odd-numbered rows and odd-numbered columns, and through-electrodes positioned at even-numbered rows and even-numbered columns; include through-electrodes positioned in the odd-numbered rows and the even-numbered columns, and through-electrodes positioned in the even-numbered rows and the odd-numbered columns taught by Gong et al for the benefit of testing defective TSVs in a semiconductor device. [Gong et al: Col. 1, Ln. 54-61: A circuit for testing bond connections between a first die and a second die is disclosed. The circuit comprises a defect monitoring circuit implemented on the first die, which is configured as a test die; and a plurality of bond connections between the first die and the second die; wherein the defect monitoring circuit is configured to detect a defect in a bond connection of the plurality of bond connections between the first die and the second die.]

In Re Claim 14 Kim et al in view of Wu, and further in view of Choi et al teach the limitations of claim 13, which this claim depends on.
Kim et al in view of Wu, and further in view of Choi et al fail to teach, wherein the first through-electrodes include through-electrodes positioned at odd-numbered rows and odd-numbered columns, and through-electrodes positioned at even-numbered rows and even-numbered columns, and wherein the second through-electrodes include through-electrodes positioned in the odd-numbered rows and the even-numbered columns, and through-electrodes positioned in the even- numbered rows and the odd-numbered columns.
In analogous art, Gong et al teaches, wherein the first through-electrodes include through-electrodes positioned at odd-numbered rows and odd-numbered columns (Figs. 6, Col. 6, Ln. 48-50 According to the arrangement of FIG. 6, alternating contact elements; (shown in shadow)), and through-electrodes positioned at even-numbered rows and even-numbered columns (Figs. 6, Col. 6, Ln. 48-50 According to the arrangement of FIG. 6, alternating contact elements; (shown in shadow)), and wherein the second through-electrodes include through-electrodes positioned in the odd-numbered rows and the even-numbered columns  (Figs. 6, Col. 6, Ln. 48-51 According to the arrangement of FIG. 6; alternating contact elements;(shown in white)), and through-electrodes positioned in the even- numbered rows and the odd-numbered columns (Figs. 6, Col. 6, Ln. 48-51 According to the arrangement of FIG. 6; alternating contact elements;(shown in white)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu, and further in view of Choi et al to include through-electrodes positioned at odd-numbered rows and odd-numbered columns, and through-electrodes positioned at even-numbered rows and even-numbered columns; include through-electrodes positioned in the odd-numbered rows and the even-numbered columns, and through-electrodes positioned in the even-numbered rows and the odd-numbered columns taught by Gong et al for the benefit of testing defective TSVs in a semiconductor device. [Gong et al: Col. 1, Ln. 54-61: A circuit for testing bond connections between a first die and a second die is disclosed. The circuit comprises a defect monitoring circuit implemented on the first die, which is configured as a test die; and a plurality of bond connections between the first die and the second die; wherein the defect monitoring circuit is configured to detect a defect in a bond connection of the plurality of bond connections between the first die and the second die].

	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Kim et al in view of Wu, and further in view of Choi et al as applied to claims 1 and 13 above, and further in view of Shin et al (US9322868B2) (herein after Shin et al).

In Re Claim 3 Kim et al in view of Wu, and further in view of Choi et al teach the limitations of claim 1, which this claim depends on.
Kim et al further teaches, wherein each of the semiconductor chips further includes: a test control circuit (Fig. 3, Col. 5, Ln. 2-3 identification (ID) allocation units 250_0 to 250_ 4) suitable for, when an upper ID signal (Fig. 3, Col. 5, Ln. 8 initial ID signal SID<1:0>) representing that the corresponding semiconductor chip is an upper chip is activated (Fig. 3, Col. 5, Ln. 3-4 The ID allocation units 250_1 to 250_ 4 of the first to fourth core dies 220_0 to 220_3 may receive the initial ID signal SID<1:0>); based on a first pull-up control signal (Fig. 3, Col. 5, Ln. 44 global down scan signal DN_SCAN) and a first pull-down control signal (Fig. 3, Col. 5, Ln. 64-65 a global up scan signal UP SCAN); based on a second pull-up control signal (Fig. 3, Col. 5, Ln. 44 global down scan signal DN_SCAN) and a second pull-down control signal (Fig. 3, Col. 5, Ln. 64-65 a global up scan signal UP SCAN).
Kim et al in view of Wu, and further in view of Choi et al fail to teach, generating the first driving control signal; and generating the second driving control signal.
In analogous art, Shin et al teaches, generating the first driving control signal (Fig. 2, 5, Col. 3, Ln. 30-32 the test control signals include first test control signals EN_P1, EN_N1); and generating the second driving control signal (Fig. 2, 5, Col. 3, Ln. 30-32 the test control signals include; second test control signals EN_P2, EN_N2 (refer to FIG. 5)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu, and further in view of Choi et al to include the teaching of generating a first driving control signal and generating a second driving control signal taught by Shin et al for the benefit of testing defective TSVs in a semiconductor device. [Shin et al: Col. 2, Ln. 1-6: A test circuit and method of testing a semiconductor integrated circuit whether defected TSVs are formed in a single 5 chip on a wafer and whether defected TSVs are formed in a packaged semiconductor integrated circuit are described.]

In Re Claim 4 Kim et al in view of Wu in view of Choi et al, and further in view of Shin et al teach the limitations of claim 3, which this claim depends on.
	Shin et al further teaches, the stacked semiconductor device of claim 3, wherein, when a level of the first pull-up control signal (Fig. 9, Col. 7, Ln. 40-41 first chip test control signals EN_Pa; “EN_Pa is considered the first pull-up control signal”) is different from a level of the second pull-up control signal (Fig. 9, Col. 7, Ln. 43 second chip test control signals EN_Pb; “EN_Pb is considered the second pull-up control signal”; Fig. 9, Col. 7, Ln. 38-44 When the first chip and the second chip are stacked and electrically connected to each other, the first chip voltage driving unit 200a is deactivated. That is, first chip test control signals EN_Pa and EN_Na are not activated. The second chip voltage driving unit 200b can be activated in response to second chip test control signals EN_Pb and EN_Nb to perform a test. Fig. 9, Col. 7, Ln. 52-55 The second chip voltage driving unit 200b generates a second chip test voltage VTb by charging or discharging the TSV 100b in response to the second chip test control signals EN_Pb and EN_Nb; “When 200a is deactivated, and 200b is activated and charging TSV 100b, EN_Pa is deactivated and EN_Pb is activated. Thus the levels are different”) in a state that a level of the first pull-down control signal  (Fig. 9, Col. 7, Ln. 40-41 first chip test control signals; EN_Na; “EN_Na is considered the first pull-down control signal”) is identical to a level of the second pull-down control signal (Fig. 9, Col. 7, Ln. 43 second chip test control signals; EN_Nb; “EN_Nb is considered the second pull-down control signal”; Fig. 9, Col. 7, Ln. 38-44 When the first chip and the second chip are stacked and electrically connected to each other, the first chip voltage driving unit 200a is deactivated. That is, first chip test control signals EN_Pa and EN_Na are not activated. The second chip voltage driving unit 200b can be activated in response to second chip test control signals EN_Pb and EN_Nb to perform a test. Fig. 9, Col. 7, Ln. 52-55 The second chip voltage driving unit 200b generates a second chip test voltage VTb by charging or discharging the TSV 100b in response to the second chip test control signals EN_Pb and EN_Nb; “When 200a is deactivated, and 200b is activated and charging TSV 100b, EN_Na is deactivated and EN_Nb is deactivated. Thus the levels are identical”), the level of the first pull-down control signal (Fig. 9, Col. 7, Ln. 40-41 first chip test control signals; EN_Na; “EN_Na is considered the first pull-down control signal”) is different from the level of the second pull-down (Fig. 9, Col. 7, Ln. 43 second chip test control signals; EN_Nb; “EN_Nb is considered the second pull-down control signal”; Fig. 9, Col. 7, Ln. 38-44 When the first chip and the second chip are stacked and electrically connected to each other, the first chip voltage driving unit 200a is deactivated. That is, first chip test control signals EN_Pa and EN_Na are not activated. The second chip voltage driving unit 200b can be activated in response to second chip test control signals EN_Pb and EN_Nb to perform a test. Fig. 9, Col. 7, Ln. 52-55 The second chip voltage driving unit 200b generates a second chip test voltage VTb by charging or discharging the TSV 100b in response to the second chip test control signals EN_Pb and EN_Nb; “When 200a is deactivated, and 200b is activated and discharging TSV 100b, EN_Na is deactivated and EN_Nb is activated. Thus the levels are different”) in a state that the level of the first pull-up control signal (Fig. 9, Col. 7, Ln. 40-41 first chip test control signals EN_Pa; “EN_Pa is considered the first pull-up control signal”) is identical to the level of the second pull-up control signal (Fig. 9, Col. 7, Ln. 43 second chip test control signals EN_Pb; “EN_Pb is considered the second pull-up control signal”; Fig. 9, Col. 7, Ln. 38-44 When the first chip and the second chip are stacked and electrically connected to each other, the first chip voltage driving unit 200a is deactivated. That is, first chip test control signals EN_Pa and EN_Na are not activated. The second chip voltage driving unit 200b can be activated in response to second chip test control signals EN_Pb and EN_Nb to perform a test. Fig. 9, Col. 7, Ln. 52-55 The second chip voltage driving unit 200b generates a second chip test voltage VTb by charging or discharging the TSV 100b in response to the second chip test control signals EN_Pb and EN_Nb; “When 200a is deactivated, and 200b is activated and discharging TSV 100b, EN_Pa is deactivated and EN_Pb is deactivated. Thus the levels are identical”.)
	Kim et al further teaches, wherein the failure signal includes a signal informing a shortage between the first through-electrodes and the second through-electrodes (Fig. 2, Col. 4, Ln. 17-20 However, since all of the through-electrodes need to guarantee physical connections even though the through-electrodes are not actually used, all of the through-electrodes need to pass a test, for example, an open/short (OS) test; “the open/short (OS) test is considered the failure signal”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu in view of Choi et al, and further in view of Shin et al to include first pull-up and second pull-up signals that are different; first pull-down and second pull-down signal levels that are identical; first pull-down and second pull-down signals that are different, and first pull-up and second Shin et al for the benefit of testing defective TSVs in a semiconductor device. [Shin et al: Col. 2, Ln. 1-6: A test circuit and method of testing a semiconductor integrated circuit whether defected TSVs are formed in a single 5 chip on a wafer and whether defected TSVs are formed in a packaged semiconductor integrated circuit are described.]

	Claims 5, 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Kim et al in view of Wu in view of Choi et al, and further in view of Shin et al as applied to claims 1, 3, 4, and 13 above, and further in view of Kang et al (US10001525B2) (herein after Kang et al).

In Re Claim 5 Kim et al in view of Wu in view of Choi et al, and further in view of Shin et al teach the limitations of claim 3, which this claim depends on.
	Kim et al further teaches, wherein the test control circuit (Fig. 3, Col. 5, Ln. 2-3 identification (ID) allocation units 250_0 to 250_ 4) includes; based on the first (Fig. 3, Col. 5, Ln. 44 global down scan signal DN_SCAN) and second pull-up control signals (Fig. 3, Col. 5, Ln. 44 global down scan signal DN_SCAN) or the first (Fig. 3, Col. 5, Ln. 64-65 a global up scan signal UP SCAN) and second pull-down control signals (Fig. 3, Col. 5, Ln. 64-65 a global up scan signal UP SCAN); and a lower ID (Fig. 3, Col. 5, Ln. 11 initial ID signal SID<1:0>) signal representing that the corresponding semiconductor chip is a lower chip  (Fig. 3, Col. 5, Ln. 11-13 initial ID signal SID<1:0> transmitted through separate through-electrodes TSVC0 to TSVC3 from the respective lower dies); an enable signal generation unit (Fig. 3, Col. 5, Ln. 32 The upper chip recognition units 231_1 to 231_ 4) suitable for, when the upper ID signal (Fig. 3, Col. 5, Ln. 8 initial ID signal SID<1:0>) is activated, generating a test enable signal (Fig. 3, Col. 5, Ln. 34 generate upper chip enable signals CH_INF0 to CH_INF3); and a control signal generation unit (Fig. 3, Col. 5, Ln. 28 The through-electrode scan units 230_1 to 230_4) suitable for, when the test enable signal (Fig. 3, Col. 5, Ln. 34 generate upper chip enable signals CH_INF0 to CH_INF3) is activated; based on the first pull-up control signal (Fig. 3, Col. 5, Ln. 44 global down scan signal DN_SCAN) and the first pull-down control signal (Fig. 3, Col. 5, Ln. 64-65 a global up scan signal UP SCAN); based on the second pull-up control signal (Fig. 3, Col. 5, Ln. 44 global down scan signal DN_SCAN) and the second pull-down control signal (Fig. 3, Col. 5, Ln. 64-65 a global up scan signal UP SCAN).
	Shin et al further teaches, generating the first driving control signal (Fig. 2, 5, Col. 3, Ln. 30-31 the test control signals include first test control signals EN_P1, EN_N1); and generating the second driving control signal (Fig. 2, 5, Col. 3, Ln. 30-31 the test control signals include; second test control signals EN_P2, EN_N2 (refer to FIG. 5));
	Choi et al further teaches, a second test signal generation unit (Fig. 6, Para [0071] The D flip-flop 222) suitable for generating a lower test signal (Fig. 6, Para [0071] the detection period signal FO); that is activated according to a rising edge (Fig. 6, Para [0071] at a rising edge of the clock signal CLK); and deactivated according to a falling edge (Fig. 6, Para [0071] at a falling edge of the clock signal CLK).
	Kim et al in view of Wu in view of Choi et al, and further in view of Shin et al fail to teach, includes: a first test signal generation unit; suitable for generating a preliminary test signal; based on the preliminary test signal; of the preliminary test signal; of the preliminary test signal.
	In analogous art, Kang et al teaches, includes: a first test signal generation unit (Fig. 6, Col. 8, Ln. 26-27 calculation unit 170 may be implemented with 3 XOR gates coupled in a 2-stage tree structure, as illustrated in FIG. 6); generating a preliminary test signal (Fig. 6, “the output signal”); based on the preliminary test signal (Fig. 6, “the output signal”); of the preliminary test signal (Fig. 6, “the output signal”); of the preliminary test signal (Fig. 6, “the output signal”);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu in view of Choi et al, and further in view of Shin et al to include a test signal generation unit that generates a preliminary test signal taught by Kang et al for the benefit of testing defective TSVs in a semiconductor device [Kang et al: Col. 4, Ln. 19-22: According to embodiments of the inventive concept, a semiconductor device may be tested using through-electrodes remaining after repairing a defective through-electrode(s)].
	In Re Claim 7 Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al teach the limitations of claim 5, which this claim depends on.
	Shin et al further teaches, wherein the first driving control signal includes a first pull-up driving signal (Fig. 2, 5, Col. 3, Ln. 30-32 signal EN_P1) and a first pull-down driving signal  (Fig. 2, 5, Col. 3, Ln. 30-32 EN_N1), and wherein the second driving control signal includes a second pull-up driving signal (Fig. 2, 5, Col. 3, Ln. 30-32 EN_P2) and a second pull-down driving signal (Fig. 2, 5, Col. 3, Ln. 30-32 EN_N2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al to include a first pull-up and a first pull-down driving signal, and a second pull-up and a second pull-down driving signal taught by Shin et al for the benefit of testing defective TSVs in a semiconductor device. [Shin et al: Col. 2, Ln. 1-6: A test circuit and method of testing a semiconductor integrated circuit whether defected TSVs are formed in a single 5 chip on a wafer and whether defected TSVs are formed in a packaged semiconductor integrated circuit are described.]

	In Re Claim 8 Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al teach the limitations of claim 7, which this claim depends on.
	Kim et al further teaches, wherein the control signal generation unit includes: a first output component suitable (Fig. 3, Col. 5, Ln. 29-30 down scan units 232_1; Col. 5, Ln. 30-31 up scan units 234_1) for outputting, when the test enable signal is activated, the first pull-up control signal (Fig. 3, Col. 5, Ln. 36-38 The down scan units 232_1 and PM1 may be enabled according to the upper chip enable signals CH_INF0) and the first pull-down control signal (Fig. 3, Col. 5, Ln. 56-58 The up scan units 234_1 and NM4 may be enabled according to the upper chip enable signals CH_INF0) as the first pull-up driving signal and the first pull-down driving signal, and when the test enable signal is deactivated, fixing the first pull-up driving signal and the first pulldown driving signal at a predetermined level and outputting the same (Fig. 3, Col. 5, Ln. 43-47 The down scan control units 232_1 to 232_ 4 may selectively activate a global down scan signal DN_SCAN to and output local down scan signals 45 DS1X to DS4X, in response to the upper chip enable signals CH_INF0 to CH_INF3, respectively); and a second output component suitable for outputting (Fig. 3, Col. 5, Ln. 29-30 down scan units 232_2; Col. 5, Ln. 30-31 up scan units 234_2), when the test enable signal is activated, the second pull-up control signal (Fig. 3, Col. 5, Ln. 36-38 The down scan units 232_2 and PM2 may be enabled according to the upper chip enable signals CH_INF1)  and the second pull-down control signal (Fig. 3, Col. 5, Ln. 56-58 The up scan units 234_2 and NM2 may be enabled according to the upper chip enable signals CH_INF1) ; and when the test enable signal is deactivated, fixing; at a predetermined level and outputting the same (Fig. 3, Col. 5, Ln. 63-67 The up scan control units 234_1 to 234_4 may selectively activate a global up scan signal UP SCAN to output local up scan signals US1X to US4X, in response to the upper chip enable signals CH_INF0 to CH_INF3, respectively).
	Shin et al further teaches, as the first pull-up driving signal (Fig. 2, 5, Col. 3, Ln. 30-32 signal EN_P1) and the first pull-down driving signal (Fig. 2, 5, Col. 3, Ln. 30-32 EN_N1); the first pull-up driving signal  (Fig. 2, 5, Col. 3, Ln. 30-32 signal EN_P1) and the first pulldown driving signal (Fig. 2, 5, Col. 3, Ln. 30-32 EN_N1); as the second pull-up driving signal (Fig. 2, 5, Col. 3, Ln. 30-32 EN_P2) and the second pull-down driving signal (Fig. 2, 5, Col. 3, Ln. 30-32 EN_N2), as the second pull-up driving signal (Fig. 2, 5, Col. 3, Ln. 30-32 EN_P2) and the second pull-down driving signal (Fig. 2, 5, Col. 3, Ln. 30-32 EN_N2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al to include output component suitable for outputting the first and second pull-up and pull-down control signal when the test enable signal is activated and fixing them at a predetermined level when the test enable signal is deactivated taught by Kim et al and include the first pull-up and the first pull-down driving signal, and the second pull-up and the second pull-down driving signal, taught by Shin et al for the benefit of testing defective TSVs in a semiconductor device. [Shin et al: Col. 2, Ln. 1-6: A test circuit and method of testing a semiconductor integrated circuit whether defected TSVs are formed in a single 5 chip on a wafer and whether defected TSVs are formed in a packaged semiconductor integrated circuit are described.]
	In Re Claim 9 Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al teach the limitations of claim 7, which this claim depends on.
	Shin et al further teaches, wherein the first voltage driving circuit includes: a plurality of first pull-up driving units (Fig. 2, Col. 3, Ln. 48-49 In FIG. 2, the voltage driving unit 200 may include one or more of a pull-up driver 210) that are coupled between a terminal for a power source voltage and the first through-electrodes and receive the first pull-up driving signal through a gate thereof (Fig. 2, Col. 3, Ln. 49-51 The pull-up driver 210 is configured to pull-up drive the TSV 100 and charge the TSV 100, in response to the test control signals EN_P1); and a plurality of first pull-down driving units (Fig. 2, Col. 3, Ln. 48-49 In FIG. 2, the voltage driving unit 200 may include; and a pull-down driver 220) that are coupled between the first through-electrodes and a terminal for a ground voltage and receive the first pull-down driving signal through a gate thereof (Fig. 2, Col. 3, Ln. 53-54 The pull-down driver 220 is configured to pull-down drive the TSV 100 and discharge the TSV 100, in response to the test control signals EN_N1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al to include pull-up driving units coupled between a power source voltage and through-electrodes and receive pull-up driving signal through the gate, and pull-down driving units coupled between through-electrodes and a ground voltage and receive a pull-down driving signal through the gate taught by Shin et al for the benefit of testing defective TSVs in a semiconductor device. [Shin et al: Col. 2, Ln. 1-6: A test circuit and method of testing a semiconductor integrated circuit whether defected TSVs are formed in a single 5 chip on a wafer and whether defected TSVs are formed in a packaged semiconductor integrated circuit are described.]

In Re Claim 10 Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al teach the limitations of claim 7, which this claim depends on.
	Shin et al further teaches, wherein the second voltage driving circuit includes: a plurality of second pull-up driving units (Fig. 2, Col. 3, Ln. 48-49 In FIG. 2, the voltage driving unit 200 may include one or more of a pull-up driver 210) that are coupled between a terminal for a power source voltage and the second through-electrodes and receive the second pull-up driving signal through a gate thereof (Fig. 2, Col. 3, Ln. 49-51 The pull-up driver 210 is configured to pull-up drive the TSV 100 and charge the TSV 100, in response to the test control signals; EN_P2); and a plurality of second pull-down driving units (Fig. 2, Col. 3, Ln. 48-49 In FIG. 2, the voltage driving unit 200 may include; and a pull-down driver 220) that are coupled between the second through-electrodes and a terminal for a ground voltage and receive the second pull-down driving signal through a gate thereof  (Fig. 2, Col. 3, Ln. 53-54 The pull-down driver 220 is configured to pull-down drive the TSV 100 and discharge the TSV 100, in response to the test control signals EN_N2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al to include pull-up driving units coupled between a power source voltage and through-electrodes and receive pull-up driving signal through the gate, and pull-down driving units coupled between through-electrodes and a ground voltage and receive a pull-down driving signal through the gate taught by Shin et al for the benefit of testing defective TSVs in a semiconductor device. [Shin et al: Col. 2, Ln. 1-6: A test circuit and method of testing a semiconductor integrated circuit whether defected TSVs are formed in a single 5 chip on a wafer and whether defected TSVs are formed in a packaged semiconductor integrated circuit are described.]

	In Re Claim 11 Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al teach the limitations of claim 5, which this claim depends on.
	Kim et al further teaches, wherein each of the semiconductor chips further includes: of the first through-electrodes as the first detection signals (Fig. 3, “NO1 is the first detection signal”); of the second through-electrodes as the second detection signals (Fig. 3, “NO2 is the second detection signal”); and a plurality of latch units (Fig. 3, 5, Col. 6, Ln. 32-33 defect detection units 240_1 to 240_ 4) suitable for latching the first detection signals (Fig. 3, Col. 6, Ln. 19-20 signal transmitted in the downward direction through one terminal NO0 of the through-electrode TSV0X)and the second detection signals  (Fig. 3, Col. 6, Ln. 19-20 signal transmitted in the downward direction through one terminal NO0 of the through-electrode TSV0X). 
	Choi et al further teaches, a plurality of transfer gates (Fig. 6, Para [0074] The pass gate PG21) suitable for outputting signals (Fig. 6, Para [0074] [0074] The pass gate PG21 is configured to provide the current); and outputting signals (Fig. 6, Para [0074] [0074] The pass gate PG21 is configured to provide the current); when the lower test signal (Fig. 6, Para [0074] the detection period signal F0) is activated (Fig. 6, Para [0074] [0074] The pass gate PG21 is configured to provide the current; during the high-level period of the detection period signal FO.); when the lower test signal is deactivated (Fig. 6, Para [0074] [0074] The pass gate PG21 is configured to provide the current; during the high-level period of the detection period signal FO).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al to include first and second detection signals and latch units taught by Kim et al and include a plurality of transfer gates for outputting signals when activated and deactivated taught by Choi et al for the benefit of testing defective TSVs in a semiconductor device. [Choi et al: [0013] In one embodiment of the present invention, there is provided a three-dimensional (3D) stacked semiconductor integrated circuit including a plurality of chips coupled through a plurality of TSVs. A first chip among the plurality of chips is configured to detect and repair a defective TSV among the plurality of TSVs, and transmit repair information to remaining chips other than the first chip, and the remaining chips other than the first chip are configured to repair the defective TSV in response to the repair information.]

6 is rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al as applied to claims 1, 3 - 5, and 7 – 11 above, and further in view of Byeon et al (US8760181B2) (herein after Byeon et al).
	In Re Claim 6 Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al teach the limitations of claim 5, which this claim depends on.
	Kim et al further teaches, wherein the enable signal generation unit (Fig. 3, Col. 5, Ln. 32 The upper chip recognition units 231_1 to 231_ 4); when the upper ID signal is activated (Fig. 3, Col. 5, Ln. 8 initial ID signal SID<1:0>);; suitable for generating the test enable signal (Fig. 3, Col. 5, Ln. 34 generate upper chip enable signals CH_INF0 to CH_INF3).
	Kang et al further teaches, of the preliminary test signal (Fig. 6, “the output signal”); of the preliminary test signal (Fig. 6, “the output signal”).
	Choi et al further teaches, and an SR latch (Fig. 6, Para [0072]: The latch 223); that is activated based on (Fig. 6, Para [0072]: The latch 223 is configured to output; as a high level); and deactivated based on (Fig. 6, Para [0072]: The latch 223 is configured to; change; to a low level a low level).
	Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al fail to teach, includes: a set signal generator; suitable for generating a set signal in an initial section of an activation section; a reset signal generator suitable for generating a reset signal in an initial section of a deactivation section; the set signal; the reset signal.
	In analogous art, Byeon et al teaches, includes: a set signal generator (Fig. 8, Col. 9, Ln. 31 The latch signal generating block 224); suitable for generating a set signal (Fig. 8, Col. 9, Ln. 31-34 The latch signal generating block 224 uses the received upper latch enable signal ENABLE PN and the driving signal CLOCKN to generate; the latch signal LATCH) in an initial section of an activation section (Fig. 11, Col. 11, Ln. 9-11 Herein, the latch signal LATCH may be initialized and retained by using the start signal CLOCK SETB and the end signal CLOCK RESETB); a reset signal generator (Fig. 8, Col. 9, Ln. 31 The latch signal generating block 224) suitable for generating a reset signal (Fig. 11, Col. 9, Ln. 31-33 The latch signal generating block 224 uses the received upper latch enable signal ENABLE PN and the driving signal CLOCKN to generate the inverted latch signal LATCHB) in an initial section of a deactivation section (Fig. 11, Col. 11, Ln. 9-11 Herein, the latch signal LATCH may be initialized and retained by using the start signal CLOCK SETB and the end signal CLOCK RESETB); the set signal (Fig. 8, Col. 9, Ln. 34 the latch signal LATCH); the reset signal (Fig. 8, Col. 9, Ln. 33 the inverted latch signal LATCHB).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu in view of Choi et al, in view of Shin et al and further in view of Kang et al to include a set signal generator suitable for generating a set signal in an initial section of an activation section; a reset signal generator suitable for generating a reset signal in an initial section of a deactivation section taught by Byeon et al for the benefit of testing defective TSVs in a semiconductor device [Byeon et al: Col. 11, Ln. 46-49: Herein, the slave fuse signals SLAVE0_F, SLAVE1_F and SLAVE2_F may be used as a signal containing information that indicates a defective/inoperative state as well as a test  state of the corresponding slave chip 200.]

	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Kim et al in view of Wu, and further in view of Choi et al as applied to claims 1 and 13 above, and further in view of previously mentioned Kang et al as applied to claims 5 and 7 – 11 above.

	In Re Claim 12 Kim et al in view of Wu, and further in view of Choi et al teach the limitations of claim 1, which this claim depends on.
Kim et al further teaches, wherein the failure detection circuit includes: a first logic unit (Fig. 5, Col. 8, Ln. 63-64 a first signal transmission unit 312) suitable for performing; operation onto the first detection signals (Fig. 5, Col. 8, Ln. 64-66 The first signal transmission unit 312 may transmit a signal outputted from one terminal NO0); a second logic unit (Fig. 5, Col. 9, Ln. 24-25 a second signal transmission unit 322) suitable for performing; operation onto the second detection signals (Fig. 5, Col. 9, Ln. 25-27 The second signal transmission unit 322 may transmit a signal outputted from the terminal NO0); and a third logic unit (Fig. 5, Col. 9, Ln. 40 The signal generation unit 330) suitable for performing; operation onto an output of the first logic unit and an output of the second logic unit to generate the failure signal (Fig. 5, Col. 9, Ln. 40-44 The signal generation unit 330 may generate a fail determination signal FAIL<X> by combining the first value DN_FAIL stored in the down scan storage unit 310 and the second value UP FAIL stored in the up scan storage unit 320).
Kim et al in view of Wu, and further in view of Choi et al fail to teach, a logic XOR; a logic OR.
In analogous art Kang et al teaches, a logic XOR (Fig. 6, Col. 8, Ln. 225-28 The first calculation unit 140 and the second calculation unit 170 may be implemented with 3 XOR gates coupled in a 2-stage tree structure, as illustrated in FIG. 6, when the number of the input signals is 4); a logic XOR (Fig. 6, Col. 8, Ln. 225-28 The first calculation unit 140 and the second calculation unit 170 may be implemented with 3 XOR gates coupled in a 2-stage tree structure, as illustrated in FIG. 6, when the number of the input signals is 4); a logic OR (Fig. 9, Col. 4, Ln. 44 FIG. 9 is a block diagram illustrating an OR gate).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Shin et al, and further in view of Choi et al to include a first logic unit suitable for performing operation onto the first detection signals, a second logic unit suitable for performing operation onto the second detection signals, and a third logic unit suitable for performing operation onto an output of the first logic unit and an output of the second logic unit to generate the failure signal taught by Kim et al and include logic XOR and logic OR gates taught by Kang et al for the benefit of testing defective TSVs in a semiconductor device [Kang et al: Col. 4, Ln. 19-22: According to embodiments of the inventive concept, a semiconductor device may be tested using through-electrodes remaining after repairing a defective through-electrode(s)].

In Re Claim 15 Kim et al in view of Wu, and further in view of Choi et al teach the limitations of claim 13, which this claim depends on.
Kim et al further teaches, wherein the failure detection circuit includes: a first logic unit (Fig. 5, Col. 8, Ln. 63-64 a first signal transmission unit 312) suitable for generating a first; signal (Fig. 5, Col. 8, Ln. 61 a first value DN_FAIL); the first detection signals (Fig. 3, “NO1 is the first detection signal”); a second logic unit (Fig. 5, Col. 9, Ln. 22 a second value UP _FAIL) suitable for generating a second; signal (Fig. 5, Col. 9, Ln. 22 a second value UP _FAIL); the second detection signals(Fig. 3, “NO2 is the second detection signal”); and a third logic unit (Fig. 5, Col. 9, Ln. 40 The signal generation unit 330) suitable for generating the failure signal (Fig. 5, Col. 9, Ln. 40-44 The signal generation unit 330 may generate a fail determination signal FAIL<X> by combining the first value DN_FAIL stored in the down scan storage unit 310 and the second value UP FAIL stored in the up scan storage unit 320); onto the first; signal (Fig. 5, Col. 8, Ln. 61 a first value DN_FAIL) and the second; signal (Fig. 5, Col. 9, Ln. 22 a second value UP _FAIL).
Kim et al in view of Wu, and further in view of Choi et al fail to teach, suitable for generating a first sum signal; by detecting whether; signals have the same logic level or not; a logic XOR; suitable for generating a second sum signal; by detecting whether; signals have the same logic level or not; a logic XOR; by performing a logic OR; onto the first sum signal and the second sum signal.
In analogous art, Kang et al teaches, suitable for generating a first sum signal; by detecting whether; signals have the same logic level or not  (Fig. 6, Col. 8, Ln. 225-28 The first calculation unit 140 and the second calculation unit 170 may be implemented with 3 XOR gates coupled in a 2-stage tree structure, as illustrated in FIG. 6, when the number of the input signals is 4); a logic XOR (Fig. 6, Col. 8, Ln. 225-28 The first calculation unit 140 and the second calculation unit 170 may be implemented with 3 XOR gates coupled in a 2-stage tree structure, as illustrated in FIG. 6, when the number of the input signals is 4); suitable for generating a second sum signal; by detecting whether; signals have the same logic level or not  (Fig. 1, 6, Col. 8, Ln. 36-40 an error may be simply detected through comparison in which an XOR gate tree is used. Data to be continuously monitored for the testing of the signal transmission unit 110 may be only 1 bit.); a logic XOR (Fig. 6, Col. 8, Ln. 225-28 The first calculation unit 140 and the second calculation unit 170 may be implemented with 3 XOR gates coupled in a 2-stage tree structure, as illustrated in FIG. 6, when the number of the input signals is 4); by performing a logic OR (Fig. 9, Col. 4, Ln. 44 FIG. 9 is a block diagram illustrating an OR gate); onto the first sum signal and the second sum signal (Fig. 9, Col. 3, Ln. 27-31 the three-dimensional semiconductor device may further include an OR gate receiving comparison values from the signal transmission units and outputting a result of an OR operation to a controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim et al in view of Wu, and further in view of Choi et al to include XOR gates suitable for generating a sum signal and detecting whether signals have the same logic level or not and  a logic OR adding the first sum signal and the second sum signal taught by Kang et al for the benefit of testing defective TSVs in a semiconductor device [Kang et al: Col. 4, Ln. 19-22: According to embodiments of the inventive concept, a semiconductor device may be tested using through-electrodes remaining after repairing a defective through-electrode(s)].

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	KIM et al (US 2019/0198089A1) Integrated circuit chip. Sep. 11, 2018. An integrated circuit chip includes: one or more couplers suitable for transferring data between stacked chips; one or more data nodes suitable for transferring data to a host; and one or more transfer circuits on a transfer path for transferring data between the one or more couplers and the one or more data nodes, wherein at least one transfer circuit among the one or more transfer circuits inverts a portion of the data which is transferred by the at least one transfer circuit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866